2 AO 245A (Rev. 12/03) Judgment of Acquittal


                                     UNITED STATES DISTRICT COURT
                        WESTERN                                DISTRICT OF              ARKANSAS

          UNITED STATES OF AMERICA
                                                                       JUDGMENT OF ACQUITTAL
                              V.

                     JADE COHORN
                                                                       CASE NUMBER: 6:17CR60039-001




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




/s/ Susan O. Hickey
Signature of Judge

 SUSAN O. HICKEY                                U.S. District Judge
Name of Judge                                  Title of Judge

12/7/2018
                                   Date
